Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 5-15, and 17-20 are pending. Claims 2-4 and 16 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0057170) (hereinafter Gupta as previously cited) and Philippi et al. (US 2011/0121492) (hereinafter Philippi as previously cited).

The combination of references above teaches a method for calibrating an additive manufacturing operation of a first additive manufacturing device, the method comprising: 
	monitoring the additive manufacturing operation performed by the first additive manufacturing device using one or more sensors (Gupta [0041]-[0043]); 
	recording first data generated by the one or more sensors (Gupta [0041]-[0043]); 
	comparing the first data to a stored data set to generate results (Gupta [0041]-[0043]), wherein the stored data set comprises data generated by a previously performed additive manufacturing operation performed by a second additive manufacturing device (Philippi [0030] test specimens are built before the start of a job and built separately from the object itself and co-building test specimen e.g. with two or more devices); and 
	calibrating the first additive manufacturing device using the results (Gupta [0041]-[0043]).

Philippi and Gupta are both concerned with additive manufacturing. Gupta teaches modifying the behavior of an additive manufacturing device while Philippi also teaches modifying the behavior of an additive manufacturing device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta in view of Philippi because it would provide a way to calibrate the operation of an additive manufacturing device based on the comparison of actual to expected performance results.

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Philippi as applied to claim 1 above, and further in view of Christoph et al. (US 2016/0370172) (hereinafter Christoph as previously cited).

As per claim 5, Christoph teaches wherein the stored data set comprises data generated by at least one optical sensor ([0266]).

Christoph and Gupta are both concerned with manufacturing devices. Gupta teaches modifying the behavior of an additive manufacturing device while Christoph teaches collecting data via an optical sensor for measuring workpieces. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta and Philippi in view of Christoph because it would provide a way to collect optical data for the system.

As per claim 6, Christoph teaches wherein the stored data set comprises extracted features from the data generated by the at least one optical sensor ([0266]).

As per claim 7, Christoph teaches wherein the comparing compares extracted features from the first data with the extracted features from the data generated by the at least one optical sensor ([0266] compare images with other images).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Philippi as applied to claim 1 above, and further in view of Aozasa et al. (US 2004/0012843) (hereinafter Aozasa as previously cited).

As per claim 8, Aozasa teaches wherein the one or more sensors comprise a photon to electrical signal transducer ([0161] optoelectronic transducer convers light into electrical signal).

Aozasa and Gupta are both concerned with the light spectrum. Gupta teaches modifying the behavior of an additive manufacturing device having light sensors while Aozasa teaches a particular light sensor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta and Philippi in view of Aozasa because it would provide a way to substitute Gupta’s generic light sensor with Aozasa’s specific light sensor.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Philippi as applied to claim 1 above, and further in view of Sanchez et al. (US 2016/0332383) (hereinafter Sanchez as previously cited).

As per claim 9, Sanchez teaches wherein the one or more sensors comprises an off-axis photodiode and an on-axis photodiode ([0033] light emitting diode may be on separate sides of the fluid path or along the x-axis).

Sanchez and Gupta are both concerned with additive manufacturing. Gupta teaches modifying the behavior of an additive manufacturing device while Sanchez teaches modifying data representing three-dimensional objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta and Philippi in view of Sanchez because it would provide a way to prevent clogging of the additive manufacturing device.

Claims 10-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Philippi as applied to claims 1 and 15 respectively above, and further in view of Donovan et al. (US 2018/0009171) (hereinafter Donovan as previously cited).

As per claim 10, Donovan teaches after the calibrating, performing a subsequent additive manufacturing process with the first additive manufacturing system to generate a baseline data set ([0053]; [0057]-[0058] calibrate to interpolate a curve fit to the measured values e.g. see claim 13).

Donovan and Gupta are both concerned with additive manufacturing. Gupta teaches modifying the behavior of an additive manufacturing device while Donovan teaches a baseline data set based on a curve fit and testing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta and Philippi in view of Donovan because it would provide a way to calibrate the additive manufacturing device based on the quantity of material or agent used in creating the object.

As per claim 11, Gupta further teaches employing the baseline data set to detect a change in performance of the first additive manufacturing device over time (fig. 4A and [0066]).

As per claim 12, Gupta further teaches wherein in response to the detecting the change in performance, the first additive manufacturing device is adjusted to match the baseline data ([0066] re-calibrate 3D printer).

As per claim 13, Donovan teaches wherein the baseline data set comprises a best fit curve ([0053]; [0057]-[0058]).

As per claim 14, Donovan teaches wherein the best fit curve is generated from execution of a test pattern by the first additive manufacturing device ([0053]; [0057]-[0058] interpolate a curve fit to the measured values for test objects).

As per claim 17, Gupta further teaches wherein the first data is generated by the first additive manufacturing device performing the additive manufacturing test pattern ([0042]-[0043]).

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Kodas et al. (US 2002/0184969) (hereinafter Kodas as previously cited) in view of Alling (US 7,333,945) (as previously cited).

As per claim 18, Donovan teaches the invention substantially as claimed including a method of operating an additive manufacturing system comprising acquiring process properties during an additive manufacturing operation using the powder bed ([0020]); and adjusting an operation of the additive manufacturing system using the database ([0023]; [0035] calibration manager is in communication with database and the database can be used by the processing resource to implement a desired function of the 3-D printer).

Donovan does not explicitly teach acquiring intrinsic material properties of a powder bed; acquiring extrinsic material properties of the powder bed; building a database using the intrinsic material properties, the extrinsic material properties and the process properties.

However, Kodas teaches acquiring intrinsic material properties of a powder bed; acquiring extrinsic material properties of the powder bed ([0080]; [0109]).

Kodas and Donovan are both concerned with agent/chemical substances. Donovan teaches a printing agent substance while Kodas teaches a chemical substance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donovan in view of Kodas because it would provide a way to determine different characteristics of the printing substance/agent.

Donovan and Kodas do not explicitly teach building a database using the intrinsic material properties, the extrinsic material properties and the process properties.

However, Alling teaches building a database using the intrinsic material properties, the extrinsic material properties and the process properties (col. 3, ll. 24-43).

Alling and Donovan are both concerned with agent/chemical substances. Donovan teaches a printing agent substance while Alling teaches storing chemical properties in a database. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donovan and Kodas in view of Alling because it would provide a way to store and retrieve the different characteristics of the printing substance/agent.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Topolkaraev et al. (US 2016/0185050) (hereinafter Topolkaraev as previously cited).

As per claim 19, the combination of references teaches the invention substantially as claimed including a method for operating a first additive manufacturing device, the method comprising:
	recording heating rate and cooling rate data from a build plane region of a second additive manufacturing device during a manufacturing operation using nominal operating parameters (Topolkaraev [0096] calibrate a device e.g. second device during heating and cooling changes during device testing using different temperature and timing parameters); and
	adjusting operating parameters of the first additive manufacturing device during subsequent manufacturing operations in response to the recorded heating rate and cooling rate data (Gupta [0055] discusses temperature sensors; [0070]-[0072] discuss re-calibrating a device e.g. first device based on changing temperature and atmospheric fluctuations).

Topolkaraev and Gupta are both concerned with additive manufacturing devices. Gupta teaches adjusting the additive manufacturing device based on a temperature while Topolkaraev teaches calibrating the device based on a heating and cooling rate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta in view of Topolkaraev because it would provide a way to install a device such as a calorimeter in Gupta’s system to detect a heating and cooling rate.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Topolkaraev as applied to claim 19 above, and further in view of Chesner et al. (US 2013/0100444) (hereinafter Chesner as previously cited).

As per claim 20, Chesner teaches wherein the heating rate and cooling rate data are standardized using a multivariate classifier ([0019] and [0024] multivariate models; [0070] heating air).

Chesner and Gupta are both concerned with the light spectrum. Gupta teaches light generation and sensing while Chesner teaches material characterization using a laser. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta and Topolkaraev in view of Chesner because it would provide for a way to utilize a multivariate classifier to standardize data.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

In the Remarks on pg. 6-7, Applicant argues that Philippi does not teach co-building a test specimen with a second additive manufacturing device, and that the “building room” means the “building space”. The examiner respectfully disagrees. Applicant is reminded of In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”). It appears that Applicant is merely making a conclusory statement. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection (see MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Nowhere in Philippi is “building room” equated with “building space”. Philippi in [0016] teaches that in an embodiment the test specimen is not built freely in the building space. This could be interpreted that it is built outside of the building space. [0025] of Philippi teaches that the test specimen can be co-built freely in the building room, separately from the base platform and separately from the object to be produced. If the base platform is connected to the building space, then the test specimen would be co-built separately from the building space, but within the building room. The examiner interprets Philippi such that the building space is located within the building room. The different locations recited in Philippi [0027] refer to the different locations within a building space. Philippi in [0030] discloses a separate building process which does not preclude the use of utilizing separate building spaces within the building room. Furthermore, there is nothing in Applicant’s claims that require the first and second additive manufacturing devices to be different. For example, Applicant’s claims recite “previously performed” which indicates a time prior to the recordation of the first data. The previous data is generated in a past time which could be performed by the same additive manufacturing device that generates the first data. The device is being monitored presently to generate first data currently, while the same device was used to generate the second or stored data previously. The “first” and “second” descriptors of the same device could be interpreted as no more than references to the same device at different times (e.g. a first time and second time). Therefore, for at least the reasons stated above, Applicant’s arguments are respectfully traversed, and the rejections are maintained.

On pg. 8-9 of the Remarks, Applicant alleges that Alling is not in a field of analogous art as claim 18. The examiner respectfully disagrees. Applicant states “technological difficulties” with the combined claim elements, but fails to elaborate. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In response to Applicant’s argument that Alling is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The examiner also reminds Applicant that there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." (MPEP 2145) See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). In this case, Alling and Donovan are both concerned with different agent/chemical substances and materials. Alling discloses different raw materials and products and their associated properties, while Donovan teaches build material for use in an additive manufacturing process. In the rejection, Alling is being used to teach a database that stores properties of different materials. In response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the Remarks, Applicant fails to address the Donovan and Kodas references. Therefore, for at least the rationale stated above, Applicant’s arguments are respectfully rebutted, and the rejections are maintained.

In the Remarks on pg. 9, Applicant argues that Gupta does not teach a first and second additive manufacturing devices. The examiner respectfully disagrees. In response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Applicant fails to address the Topolkaraev reference which teaches calibrating a device during heating and cooling changes during device testing using different temperature and timing parameters. The combination of Gupta and Topolkaraev would result in recording temperature characteristics of a device of Topolkaraev (i.e. the claimed second device) and adjusting a first device of Gupta according to the recorded temperature characteristics of the second device of Topolkaraev. Therefore, for at least the reasons stated above, Applicant’s arguments are respectfully traversed, and the rejections are maintained.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

Wilssens (US 6,505,522) discloses calibrating force sensors of an apparatus based on a comparison of results from two force sensing devices.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            August 1, 2022